DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 10, 12, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al. (JP 2015-165016).
Regarding claims 1, 10 and 20:  Osaki et al. teach a composition comprising 100 parts by weight of a poly(L-lactic acid) with an L-lactic acid purity of 98.5%.  Osaki et al. teach that the composition comprises 0.40 parts by weight of ethylene bishydroxystearic acid amide [Examples; Table 1], and 3 parts by weight of a plasticizer [Table 1].  Osaki et 
The value of 0.40 is very close to the claimed amount of 0.41, and the value of 98.5 is very close to the claimed value of 99 mol%.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
 The relative crystallinity of Osaki et al. provides “degree of crystallinity” values that overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  Osaki teaches that their composition can have a wide range of crystallinity.  The composition can be amorphous or semi-crystalline, and directs the skilled artisan how to adjust the crystallinity [0048].  The crystallinity is a result effective variable.  The claimed “degree of crystallinity” is obvious, and can be obtained through routine experimentation.  
The claims contain product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Osaki et al. utilize a different method for obtaining their desired crystallinity and physical properties [0066-0068], but the end result possesses the same physical properties as claimed.
Regarding claims 5 and 6:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, the claimed properties are obvious.  Osaki et al. teach how to optimize the crystallinity [0066-0068].

Regarding claim 12:  Since the composition is the same as claimed it will possess the claimed property.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, the claimed property is obvious.  
.  

Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al. (JP 2015-165016) as applied to claim 1 above further in view of Obuchi et al. (2009/0311511).
Regarding claims 8 and 9:  Osaki et al. is concerned about improving the rate of crystallization [0067].
Osaki et al. fail to teach a claimed compound.
However, Obuchi et al. teach polyethylene glycol as a crystallization accelerator in an analogous composition [0122; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add polyethylene glycol as taught by Obuchi et al. to the composition of Osaki et al. to accelerate the crystallization of the composition.  Since the compound is the same as claimed it will possess the claimed refractive index.
Regarding claim 11:  Osaki et al. is concerned about improving the rate of crystallization [0067].
Osaki et al. fail to teach a claimed compound.
However, Obuchi et al. teach a glycerol fatty acid ester as a crystallization accelerator in an analogous composition [0122; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add glycerol fatty acid ester as taught by Obuchi et .  


Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.
The Applicant has alleged the unexpected results of superior heat resistance and transparency.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  The species in the examples are not sufficient to be commensurate in scope with the generic “plasticizer” and “lubricant” that are claimed.  
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Osaki.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763